Citation Nr: 9932578	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION               

The veteran was honorably discharged from the United States 
Army in January 1972 with over 20 years of active duty 
service.  He died in December 1997.  The appellant is his 
widow.

This matter comes before the Board of Veterans' (Board) on 
appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on December [redacted], 1997; the immediate cause of death was 
myocardial infarction.  No secondary cause of death is 
listed.

2.  At the time of the veteran's death, service connection 
was in effect for a herniated intervertebral disc (L4-L5), 
with degenerative joint disease (L5-S1), evaluated as 40 
percent disabling; bilateral sensorineural high frequency 
hearing loss, evaluated as zero percent disabling; and right 
foot dermatitis, rated as zero percent disabling.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and either service or a 
service-connected disability.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, certain 
chronic disease, including cardiovascular disease, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet App. 609, 611 (1992).  
In cases such as this, where the determinative issue is one 
involving medical causation, competent medical evidence in 
support of the claim is required for the claim to be well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In a statement dated in February 1998, the appellant 
contended that her husband was treated in 1956 for a heart 
condition, and that he was treated for high blood pressure 
around Christmas-time in 1971, at which time he also 
complained of severe chest pain and left arm pain.  She 
further averred that he continued to experience frequent 
chest pain thereafter throughout their marriage (the 
appellant and veteran were married in April 1972 and remained 
married until his death).

In this case, the veteran's Certificate of Death indicates 
that he died on December [redacted], 1997, in the emergency room of 
St. Mary's Hospital; the immediate cause of death was 
myocardial infarction.  No underlying cause of death is 
listed.  Nor are there listed any other significant 
conditions which contributed to his death but did not result 
in the underlying cause.  The Certificate of Death reflects 
that an autopsy was not performed on the veteran; and that 
the interval of time between onset of the condition causing 
death and death was a few hours.

At the time of the veteran's death, service connection was in 
effect for herniated intervertebral disc (L4-L5) with 
degenerative joint disease (L5-S1), evaluated as 40 percent 
disabling; bilateral sensorineural high frequency hearing 
loss, evaluated as zero percent disabling, and right foot 
dermatitis, evaluated as zero percent disabling.
Service medical records reveal that the veteran was treated 
for complaints of chest pain associated with a reaction to 
the small pox vaccine in November 1949 and for complaints of 
chest pain associated with an undetermined heart condition in 
November 1956.  Nonetheless, subsequent reports of medical 
examination dated in December 1952, December 1954, April 
1959, and February 1965 are entirely negative for any 
cardiovascular disorders.  The veteran indicated he had 
experienced chest pains on his report of medical history at 
retirement from service, in August 1971.  Yet, the examining 
physician indicated only that the veteran had experienced 
neuromuscular pain in 1956 that was relieved with 
Phenobarbital.  Moreover, the report of medical examination 
at retirement from active service, dated in August 1971, 
reveals no cardiovascular abnormalities, defects, or 
diagnoses.  Rather, the examiner noted that the veteran's 
heart and vascular system were normal.  Blood pressure was 
reported at 146 over 80.  Results of a chest X-ray is 
indicated to be normal, and that of an electrocardiogram 
(ECG), within normal limits.

The report of a VA examination report, dated in June 1973-1-
1/2 years following the veteran's discharge from active 
service-is of record.  Concerning his cardiovascular system, 
the examiner noted he found no significant abnormalities and 
no heart murmur.  Results of chest X-rays were recorded as 
normal, and blood pressure, at 120 over 88.  Thereafter, it 
is not until June 1976-more than four years after the 
veteran's discharge from active service and well-beyond the 
one-year presumptive period-that the medical evidence 
reflects a finding of hypertension.  The subject document, a 
June 1976 VA examination report, shows a diagnosis of an 
incident observation of moderate hypertension, asymptomatic 
and untreated but reported to the veteran.  Accompanying 
radiological reports, however, show that the heart is within 
normal limits.  

As above noted, the appellant stated that the veteran 
complained of and was treated for chest pain in service, for 
chest pain and hypertension in 1971, and that thereafter, he 
continued to experienced these symptoms.  However, the 
medical evidence does not concur.  The record is bereft of 
any medical records documenting complaints of or treatment 
for a heart condition.  Rather, reports of VA examinations 
dated in June 1979, November 1985, October 1987, and VA 
hospital treatment records dated in February-March 1973 and 
September-October 1985 show intermittent, subjective 
complaints of chest pain but reveal no clinical findings of a 
heart condition or of cardiovascular abnormalities, defects, 
or diagnoses-including hypertension.  Similarly, private 
medical records dated from June 1979 to May 1985 and in March 
1973 show blood pressure readings in April 1984 of 145 over 
90, and 130 over 84; but evidence no clinical findings of a 
heart condition, or of cardiovascular abnormalities, defects, 
or diagnoses-including hypertension.

Overall, there is no competent medical evidence of a nexus 
between the medical condition noted in the veteran's 
Certificate of Death and service.  There is also no evidence 
of hypertension or arteriosclerotic heart disease within one 
year following service.  Additionally, there is no competent 
medical evidence of a nexus between the condition noted in 
the veteran's Certificate of Death and his service-connected 
disabilities, including his back disability, bilateral 
hearing loss, and his skin condition.

Indeed, the only evidence of record suggesting a link between 
the cause of the veteran's death and his active service is 
the appellant's lay opinion.  However, as the appellant has 
not been shown to possess the medical expertise necessary to 
offer a medical opinion, her lay contentions cannot 
constitute competent medical evidence to support her claim.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Brown, 
2 Vet. App. 492, 494-95 (1991).  

Given the evidence described above, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded and, therefore, must be 
denied.  See Tirpak v. Derwinski, 2 Vet. App. At 611.  As the 
appellant's claim is not well grounded, the VA has no further 
duty to assist her in developing the record to support this 
claim.  See Epps. v. Gober, 126 F.3d at 1467-68) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim.").

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the appellant of the evidence needed to complete her 
application when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Essentially, the appellant needs competent 
medical evidence of a nexus between the cause of the 
veteran's death and either service or a service-connected 
disability.  The Board notes that the RO received additional 
service medical records from the National Personnel Records 
Center (NPRC) in the course of this claim, and that these 
records were considered by the RO and have been reviewed in 
full by the Board.  The Board further notes that attempts 
were made to obtain records from the veteran's private 
treating physicians, including sending development letters to 
the appellant requesting her assistance in obtaining these 
records-to no avail.  In April 1999 the appellant's daughter 
responded that the one private physician, Dr. Rathert, who 
had treated the veteran from 1972 to 1979, had passed away 
and that the location of his files is unknown; and that the 
other physician, Dr. McCone, was unknown to her and the 
appellant.  The Board does note, however, that records from 
Dr. Rathert, dated from June 1979 to May 1985, and of Dr. 
McCone, dated in March 1973, are of record and have been 
reviewed by both the RO and the Board in the process of 
adjudicating this claim.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

